Citation Nr: 0313553	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  01-04 787	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the right patella with degenerative joint disease and medial 
meniscectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972 and from April 1981 to April 1982.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran testified at a personal hearing held at the RO 
before the undersigned Veterans Law Judge on October 17, 
2001.

In April 2003, the veteran contacted the RO through his 
representative and indicated that, in light of a RO decision 
which had granted him a 100 percent rating, he wished to stop 
his appeal as to the matter of entitlement to an increased 
disability rating for his right knee condition.  


FINDING OF FACT

Through communication to the RO received in April 2003, prior 
to promulgation of a decision by the Board, the veteran 
withdrew this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  

The veteran has withdrawn this appeal by a statement which 
was signed by his accredited representative and dated April 
3, 2003, in which he indicated his desire to stop the current 
appeal as to a higher evaluation for his right knee 
disability, in light of a grant of a 100 percent rating by 
the RO.  This statement was received at the Board by 
facsimile on April 11, 2003.

In light of the veteran's withdrawal of his appeal, there 
remain no allegations of errors of fact or law for appellate 
consideration.  In essence, a "case or controversy" 
involving a pending adverse determination that the veteran 
has taken exception to does not currently exist.  See Shoen 
v. Brown, 6 Vet. App. 456, 457 (1994) [quoting Waterhouse v. 
Principi, 3 Vet. App. 473 (1992)].

Accordingly, the Board is without jurisdiction to review the 
appeal with respect to this issue and it is dismissed without 
prejudice.





CONTINUED ON NEXT PAGE



ORDER

The appeal is dismissed.



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 


